DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 2/18/2020.
2.	Claims 1-20 are pending in the application. Claims 1 and 12 are independent claims.




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/18/2020 was filed after the mailing date of the application on 2/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: ‘the building components configured to defined the assembly’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to independent claim 1, the claim recites the following:
	‘a plurality of building components, the building components configured to defined the assembly device’ 

In reference to dependent claims 2-11, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim. 
In reference to independent claim 12, the claim recites similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to dependent claims 13-20, the claims are dependent upon a rejected base claim. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claim. 



Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanker et al., PGPub. 2018/0260497 filed (3/12/2018).
In reference to independent claim 1, Vanker teaches:

	wherein the building is comprised of a plurality of units, the plurality of units being formed by combining the plurality of building components to form a habitable dwelling (See Vanker, para. 0039-0045; figure 6 and 7) a means of designing a building comprised of a plurality of different size units combined through the selection of said building components as is illustrated in figures 6 and 7.
In reference to dependent claim 2, Vanker teaches:
	Wherein the particular function may be one of a building foundation, floor panels, wall panels, a building roof, building fenestrations, a building enclosure, building exterior accessories, building vertical conveyances, building mechanical, electrical and plumbing systems, terminal utilities, building casework, kitchens, bathrooms, and building interior finished (See Vanker, para. 0035-0040) preconfigured building components each assigned a specific function such as when the new apartment units are added, equipment layouts such as plumbing, HVAC, hallways, and electrical systems are automatically generated based on the arrangement of the predesigned units.
In reference to dependent claim 3, Vanker teaches:
	Wherein the particular function with the building is a general building function or a specific building function (See Vanker, para. 0035-0038 and 0050-0053) Wall panels may be included within the structural components of a building based upon the addition of specific units. Units included in the floor 
In reference to dependent claim 4, Vanker teaches:
	Wherein the general building functions include wall panels and floor panels (See Vanker, para. 0027 and 0033-0035) the building designed with the standardized library of elements may be converted to structural components (e.g. wall panels, framing members, trusses, floor panels, etc). The smart plans system further allows equipment to be automatically imported inot the building desing based on the selected elements and arrangement of the elements. 
In reference to dependent claim 5, Vanker teaches:
	Wherein the specific building functions include a bathroom and a kitchen (See Vanker, para. 0036 and 0048) the unit shown in the view area may be viewed such as to show different rooms, doors, appliances and may include bathroom appliances such as a toilet. 
In reference to dependent claim 7, Vanker teaches:
	Wherein the assembly device is considered at least one of standard, configurable, automated, or custom (Vanker, para. 0035-0040) allows a user to select any number of different configurable units for the assembly thus the assembly device is configurable, as presently claimed.
In reference to dependent claim 8, Vanker teaches:
	Wherein a standard assembly includes elements that are fixed by the building system (Vanker, para. 0043-0045) structural components include various wall panels, windows, etc. generated based on the units that are predesigned using standardized structural components. 
In reference to dependent claim 9, Vanker teaches:
	Wherein a configurable assembly includes elements that have different options within the building system (Vanker, para. 0035-0040) allows a user to select any number of different configurable units for the assembly thus the assembly device is configurable, as presently claimed.
In reference to dependent claim 10, Vanker teaches:
	Wherein an automated assembly includes elements that are unique to the building system and are resolved during the design phase of the building system (See Vanker, para. 0035) The apartment units include a number of different layouts and configurations. The library pane is configured such that a user may sort the elements by name, building type, unit type, keywords, number of bedrooms, square feet, corner room, etc.
In reference to dependent claim 11, Vanker teaches:
	Wherein the custom assembly includes elements that are designed for a particular project (See Vanker, para. 0036) the library of predesigned elements allows a user to easily provide a custom floor plan through the selection of units and the snap to grid functionality.
In reference to independent claim 12, Vanker teaches:
	a processor; and a memory device, the processor and memory device configured to cooperatively maintain a library of assemblies including a plurality of building components, the building components configured to defined the assembly device to a particular function within a building (See Vanker, para. 0027 and 0035-0040) The portal provides a grid-based  building design system that allows a standardized predesigned library of elements to be selected and placed on the grid. Preconfigured building components each assigned a specific function such as bedrooms and specific items within the apartment unit as well as when the new apartment units are added, equipment layouts such as plumbing, HVAC, hallways, and electrical systems are automatically generated based on the arrangement of the predesigned units. The apartments may also be interpreted as being tied to a particular function such through the information associated with each selected apartment layout (i.e. studio, 1bdr, 2bdr and associated information).
	the processor and memory device configured to cooperatively select and combine building components from the plurality of building components to form a plurality of assemblies, wherein the 
In reference to dependent claim 13, Vanker teaches:
	Wherein the particular function with the building is a general building function or a specific building function (See Vanker, para. 0035-0038 and 0050-0053) Wall panels may be included within the structural components of a building based upon the addition of specific units. Units included in the floor plan provide specific functionality as habitable spaces including specific components when added to the layout.
In reference to dependent claim 14, Vanker teaches:
	Wherein the general building functions of the unit include wall panels and floor panels (See Vanker, para. 0027 and 0033-0035) the building designed with the standardized library of elements may be converted to structural components (e.g. wall panels, framing members, trusses, floor panels, etc). The smart plans system further allows equipment to be automatically imported inot the building desing based on the selected elements and arrangement of the elements. 
In reference to dependent claim 15, Vanker teaches:
	Wherein the specific building functions of the unit include a bathroom and kitchen (See Vanker, para. 0036 and 0048) the unit shown in the view area may be viewed such as to show different rooms, doors, appliances and may include bathroom appliances such as a toilet. 


In reference to dependent claim 16, Vanker teaches:
	Wherein a user selects assemblies from the plurality of assemblies to form the plurality of units (See Vanker, para. 0035-0040) preconfigured building components each assigned a specific function such as when the new apartment units are added, equipment layouts such as plumbing, HVAC, hallways, and electrical systems are automatically generated based on the arrangement of the predesigned units. The apartments may also be interpreted as being tied to a particular function such through the information associated with each selected apartment layout (i.e. studio, 1bdr, 2bdr and associated information).
In reference to dependent claim 17, Vanker teaches:
	Wherein the user selects units from the plurality of units to form a plurality of blocks (See Vanker, para. 0041-0042) provides a means for a user to selects a plurality of units to form a floor plan then extend the custom floor plan to multiple floors thus forming block. The reference discloses a second example (See Vanker, figure 7 and 8) of blocks formed from a plurality of units added to a building layout. 
In reference to dependent claim 18, Vanker teaches:
	Wherein the user selects blocks from the plurality of blocks to form a building (See Vanker, para. 0041-0043) a user can select blocks as they relate to floor plans and select structural components of stairs/elevators to include within the multi-level floor plans.
In reference to dependent claim 19, Vanker teaches:
	Wherein each assembly of the plurality of assemblies is considered at least one of standard, configurable, automated, or custom (Vanker, para. 0035-0040) allows a user to select any number of different configurable units for the assembly thus the assembly device is configurable, as presently claimed.

In reference to dependent 20, Vanker teaches:
	Wherein a standard assembly includes elements that are fixed by the building system, a configurable assembly includes elements that have different options within the building system, an automated assembly includes elements that are unique to the building system and are resolved during a design phase of the building system, and a custom assembly includes elements that are designed for a particular project (Vanker, para. 0043-0045) structural components include various wall panels, windows, etc. generated based on the units that are predesigned using standardized structural components Vanker, para. 0035-0040) allows a user to select any number of different configurable units for the assembly thus the assembly device is configurable, as presently claimed. (See Vanker, para. 0035) The apartment units include a number of different layouts and configurations. The library pane is configured such that a user may sort the elements by name, building type, unit type, keywords, number of bedrooms, square feet, corner room, etc (See Vanker, para. 0036) the library of predesigned elements allows a user to easily provide a custom floor plan through the selection of units and the snap to grid functionality. 



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vanker et al., PGPub. 2018/0260497 filed (3/12/2018) in view of Borne et al., PGPub. 2006/0075718 filed (10/13/2004)
In reference to dependent claim 6, Vanker teaches:
	Wherein the assembly device is prefabricated (See Vanker, para. 0035-0040 and 0081) a user interface configured to assist in building design, model generation, and component generation for a building design. The reference to Vanker fails to explicitly state the assembly device is prefabricated however the reference to Borne (See Borne, para. 0008 and 0020) discloses a system for manufacturing a customized prefabricated building based upon a received specification including components that were added through a design platform. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the component selection and placement methods which include building specific components for design with the reference to Borne which teaches utilizes similar user interface design methods including building components to prefabricate the components and thus providing an added benefit of prefabricating the components in a controlled setting and assuring specific component design parameters are met.



Conclusion
12.	The examiner recommends holding an interview to discuss concepts as they relate to the independent claim. Further, the examiner recommends adding language to further clarify ‘the assembly device’, ‘particular function’, and how the relate to the concepts of the plurality of building components. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178